DETAILED ACTION
Claims 1-3 and 5-9 are pending and currently under review.
Claim 4 is cancelled.
Claims 8-9 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/29/2021 has been entered.  Claims 1-3 and 5-7, and newly submitted claim(s) 8-9, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 101 and 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/06/2021.

Claim Interpretation
Claim 1 recites that the cladding material “consists of an alloy having a composition of…”  Since the alloy composition is not specifically limited to be close-ended, the examiner reasonably interprets this limitation to require a cladding material made up of only the claimed alloy composition (ie. close ended), wherein the claimed alloy composition itself can include unrecited elements (ie. open ended).  

Claim Objections
Independent claim 1 as amended recites that Nb is included in an amount of less than 0.02 percent.  However, previous independent claim 1 required Nb in an amount of less than 0.2 percent.  It is noted that the changes in any amended claim must be shown by underlining, strikethrough, brackets, etc.  See MPEP 714(II)(C).  Appropriate correction is required.
Claim 2 recites a Mn inclusion of greater than 0.5 percent, which appears to by a typo.  Appropriate correction is required.  The examiner interprets this limitation to refer to a Mn amount of greater than 0.05 to less than 0.4 percent as recited in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites Nb in an amount of less than or equal to 0.2 percent.  However, claim 2 depends upon claim 1, which recites Nb in an amount of less 
Claim 2 further recites different inclusions of Nb (p.4 ln.8 & p.4 ln.13).  The examiner interprets the aforementioned limitation to be met by either Nb amount.
Claim 2 further recites that V is included (ie. not optional) in addition to being optional (ie. “if necessary”).  It is not clear to the examiner as to whether V is included or not.  The examiner interprets the claim such that V is required.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites that the cladding material comprises “a repair”.  It is not clear to the examiner as to what specific structure, if any, is required by the term “repair”.  It is further unclear as to how the structure of a “repair” is at all distinct or significant over any other structure absent concrete reasoning to the contrary which is not provided for in the specification.  The examiner interprets this limitation to be met by any alloy structure that can reasonably be utilized for repair purposes.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated above, the Nb amount of claim 2 (0.2 percent) fails to further limit the previously recited Nb amount of claim 1 (0.02 percent).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heubner et al. (WO9855661, machine translation referred to herein) alone or further in view of Oyama et al. (US 5,855,699).
Regarding claim 1, Heubner et al. discloses a Ni-Cr-Mo alloy having a composition as seen in table 1 below [p.3 ln.82-101].  The examiner notes that the overlap between the composition of Heubner et al. and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the recitation of “smelting-related impurities” is product-by-process 
Heubner et al. does not expressly teach that the alloy is used as a cladding material for thermal reprocessing systems or substitute-material combustion systems as claimed.  However, the examiner submits that the aforementioned limitations are recitations of intended use, which upon further consideration, does not impart any further structural limitations to the claimed alloy other than the capability of being used as a coating because the body of the claim fully and intrinsically sets forth all of the claimed limitations, wherein the aforementioned recitation merely further states a purpose or intended use of the claimed alloy as a coating material.  See MPEP 2111.02.  Thus, since Heubner et al. discloses the aforementioned alloy to have high corrosion resistance to oxidizing and reducing media, the examiner reasonably considers the alloy of Heubner et al. to be entirely capable of being used for a coating for thermal reprocessing systems as claimed.  
Alternatively, Heubner et al. does not expressly teach using said alloy as claimed.  Oyama et al. discloses that Ni-Cr-Mo alloys are well known to be used as coating materials for heat transfer boiler tubes due to their desirable corrosion resistance [col.1 ln.14-34].  Therefore, it would have been obvious to modify the 
Heubner et al. does not expressly teach a yield strength as claimed.  However, the examiner submits that an overlapping value of yield strength would have been expected or would have naturally flowed from the disclosed alloy of Heubner et al. as will be explained further.  Specifically, the instant specification discloses obtaining the claimed properties by merely controlling the alloy composition, wherein Mo is shown to particularly affect the claimed properties [p.5 ln.20-p.6 ln.8, tables1-2 of instant specification].  
Since Heubner et al. discloses an overlapping alloy composition as stated previously, overlapping values of yield strength would have been expected or would have naturally flowed from the alloy of Heubner et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Heubner et al. (wt.%)
Cr
20 – 23
20 – 23
Mo
18.5 – 21.05
18.5 – 21
Fe
0 (excl.) – 1.5
0 – 0.5
Mn
0 (excl.) – 0.5
0 – 0.5
Si
0 (excl.) – 0.1
0 – 0.1
Co
0 – 0.3
0 – 0.3

0 (excl.) – 0.3
0 – 0.3
Cu
0 – 0.5
0 – 0.3
Al
0 (excl.) – 0.4
0.1 – 0.3
C
0 (excl.) – 0.01
0 – 0.01
P
0 – 0.015
0 – 0.02
S
0 (excl.) – 0.01
0 – 0.01
N
0.02 – 0.15
0.05 – 0.15
V
0 (excl.) – 0.3
0.1 – 0.3
Nb (optional)
0 – 0.02
0 – 0.2
Ti (optional)
0 – 0.02
0 – 0.02
B (optional)
0 – 0.002
0 – 0.003
Ni & Impurities
Balance
Balance


Regarding claim 2, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The examiner notes that the aforementioned composition of Heubner et al. as shown above further overlaps with the instantly claimed ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, the aforementioned prior art discloses the alloy of claim 1 (see previous).  Oyama et al. further teaches that it is well known in the art to utilize Ni-Cr-Mo cladding material for heat exchanger tubes that utilize waste heat generated from burning industrial waste [col.1 ln.13-29].  Therefore, it would have been obvious to modify the composition of the prior art by utilizing it 
Regarding claims 5-6 and 8-9, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The aforementioned prior art does not expressly teach a deposition welding material.  However, the examiner notes that this limitation is an instance of intended use, which upon further consideration, merely imparts a material structure that is capable of being used for deposition welding.  See MPEP 2111.02.  Accordingly, the examiner submits that the alloy of Heubner et al., which overlaps with the instant claims, is entirely capable of being used as a deposition welding material.  
The aforementioned prior art does not expressly teach a yield and tensile strength as claimed.  However, since Heubner et al. discloses an overlapping alloy composition as stated previously, overlapping values of yield strength and tensile strength would have been expected or would have naturally flowed from the alloy of Heubner et al. absent concrete evidence to the contrary as indicated by the instant specification.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 7, the aforementioned prior art discloses the alloy of claim 1 (see previous).  The examiner submits that the aforementioned limitation of “comprising a repair” is an instance of intended use, which upon further consideration, does not impart any further structural limitations to the claimed alloy because the body of the claim fully and intrinsically sets forth all of the claimed limitations, wherein the aforementioned recitation merely further states a purpose or intended use of the claimed alloy.  See MPEP 2111.02.  Thus, since .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heubner et al. (WO9855661, machine translation referred to herein) and Oyama et al. (US 5,855,699) as applied to claim 1 above, and further in view of Cheney et al. (US 2014/0248509).
Regarding claim 7, the aforementioned prior art discloses the alloy of claim 7 (see previous).  The aforementioned prior art does not expressly teach that said alloy can be used for repairs as claimed.  Cheney et al. discloses a Ni-Cr-Mo alloy for coating materials of heat exchangers [abstract, 0038]; wherein said coating can be used to repair equipment for use in harsh corrosive environments [0066-0067].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy of the aforementioned prior art by utilizing said coating for repairing equipment as taught by Cheney et al.  The examiner reasonably considers the aforementioned combination to suggest an alloy (as taught by Heubner et al.) that has a structure that is used for repairs (as taught by Cheney et al.), which reasonably meets the limitation of “comprising repairs”.

Response to Arguments
The previous rejections over Crook et al. alone and in view of others have been withdrawn in view of applicants’ amendments and remarks.
Applicant's arguments, filed 11/29/2021, regarding the rejections over Heubner et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the claims distinguish over the prior art because the prior art alloy is heat treated prior to coating, which is contrary to the instant claim which requires a heat treatment during operation.  The examiner cannot concur.  
Firstly, it is noted that the instant claims are directed to a product.  Accordingly, the determination of patentability is based on the product itself, not the process.  See MPEP 2113.  Absent some clear indication that an alloy made by the process of the instant specification would achieve some distinct structure that distinguishes over the prior art, the examiner cannot concur with applicants’ arguments.  
Secondly, it is noted that the independent claim does not even recite any product-by-process limitations of absent of heat treatment, etc.  In other words, it is noted that the features upon which applicant relies (i.e., no heat treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further alleges that the claimed composition distinguishes over the composition of Heubner et al. as outlined in the table presented in p.11 of the instant remarks.  The examiner cannot concur.  Said table clearly shows that the composition of Heubner et al. overlaps with the instant claims, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  As stated previously, Heubner et al. or Heubner et al. and Oyama et al. expressly suggest an alloy and .

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734